DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the longitudinal direction" and “each louver slot” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  Further claim 11, line 11-12 recites “an inner-side louver angle by that is acute relative to the longitudinal direction” the use of the word “by” indicates that another feature may form the angle, however the wording of the claim language in this case is unclear as no other feature is established. This limitations will be treated as a typo and will simply be read as  “an inner-side louver angle that is acute relative to the longitudinal direction”. Claims 12-15 are rejected for their dependency from claim 11.
Claim 14 recites the limitation "the depth direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15  recites the broad recitations of a ratio of louver width to louver length of between 0.06 to 0.32; a ratio of louver length to fin height of between 0.85 and 0.95; a ratio of fin height to fin thickness of between 40 and 200; a ratio of louver transition length to fin thickness of between 1 and 10; a ratio of louver width and fin thickness is between 5 and 35; a ratio of fin tip radius to fin pitch of between 0.068 to 0.42, and the claim also recites the ratio of louver width to louver length of between 0.10 to 0.18; the ratio of louver length to fin height of between 0.88 and 0.92; the ratio of fin height to fin thickness of between 88 and 102;  the ratio of louver transition length to fin thickness of between 3 and 5; the ratio of louver width and fin thickness is between 10 and 15; and the ratio of fin tip radius to fin pitch of between 0.2 to 0.25, which is the narrower statements of the ranges/limitations.  Similarly Claim 20 recites the broad recitations of a port height of between 0.2mm and 1.2mm; a port width of between 0.2mm and 2mm; an end port width of between 0.2mm and 2mm; a ratio of nose thickness to web thickness of between 0.5 and 5; a ratio of total web thickness to tube width of between 0.20 and 0.40; a ratio of tube wall thickness to tube height of between 0.16 and 0.40; and the claim also recites the port height of between 0.6mm and 0.8mm; the port width of between 0.5mm and 0.7mm; the end port width of between 0.2mm and 0.6mm; the ratio of nose thickness to web thickness of between 1.5 and 2.5; the ratio of total web thickness to tube width of between 0.28 and 0.32; and the ratio of tube wall thickness to tube height of between 0.21 and 0.25 which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites the limitation "nose thickness" in line 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. As a nose has not been previously established in the claim so it is unclear what a nose thickness would be a thickness of.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kudoh et al. (US Patent 4,756,362).
Regarding Claim 1, Kudoh discloses (Figures 1-4) a microchannel heat exchanger comprising: a plurality of fin segments (at the straight portions of fins 1 between the curved corrugated ends contacting tubes 31 at fin bases 1a-1c as seen in figure 1 and 4)  each respectively defined between a pair of lower and upper fin tips (the upper curved portion of fin 1 contacting  an upper tube 31 and the lower curved portion of fin 1 contacting a lower tube 31), and wherein at each fin tip, the fin segments comprise inner facing surfaces and outer facing surfaces (as inner and outer are not further defined and inner and outer relative terms inner can be defined as within the upper curved portion of the fin  as seen in annotated figure 4) and; each fin segment comprising louvers (louvers 5a-5d), each louver comprising an upper transition region at an upper louver end adjacent an upper fin tip (the portion of Louvers 5a-5d extending down to connecting portions at fin bases 1a-1c adjacent the upper curved portion of fin 1 contacting  an upper tube 31), a lower transition region at a lower louver end adjacent a lower fin tip (the portion of louvers 5a-5d extending down to connecting portions at fin bases 1a-1c adjacent the lower curved portion of fin 1 contacting  an lower tube 31), and a straight region extending between the upper transition region and the lower transition region (the straight portion of louvers 5a-5d extending parallel to fin bases 1a-1c), wherein: the transition regions along the inner facing surface at each fin tip comprise a first transition surface comprising a first transition length (the transitions of louvers 5a to the base portions 1a-1c), disposed at a first transition angle to the fin segment (as seen in figure 4); the transition regions along the outer facing surface at each fin tip comprise a second transition surface comprising a second transition length (the transitions of louvers 5b to the base portions 1a-1c), disposed at a second transition angle to the fin segment (as seen in figure 4); and one or more of: the first transition length is longer than the second transition length ( the louvers have different  raised heights over the fin bases 1a-1c per Col. 3, line 1-16, and the height from the base 1a-1c is longer for louvers 5a compared to louvers 5b as seen in figures 3 and 4).

    PNG
    media_image1.png
    368
    468
    media_image1.png
    Greyscale

Annotated Figure 4 of Kudoh

Regarding claim 2, Kudoh discloses the claim limitations of claim 1 and Kudoh further discloses at least one tube (tube 31) brazed along at least one of: the lower fin tips or the upper fin tips (tubes 31 are brazed to the curved portion of fins 1 per Col. 2, line 53-55).
Regarding claim 3, Kudoh discloses the claim limitations of claim 2 and Kudoh further discloses a fluid header and a gas header fluidly connected to the tube at opposing longitudinal ends of the tube (at inlet tube 33 and outlet tube 34 as seen in figure 2 and per Col. 2, line 56-61).
Regarding claim 4, Kudoh discloses the claim limitations of claim 3 and Kudoh further discloses the fin segments, between the upper and lower fin tips, are configured at an acute angle (as what the acute angle is relative to is never established as long as the fin segments at 1a-1c are at an acute angle to something else they would meet the limitations of the claim , in this case the fin segment 1a is at an acute angle to at least one tangent line on the curved portion of the fins 1 and are at an acute angle to an air flow path as seen in figure 3) .
Regarding claim 5, Kudoh discloses the claim limitations of claim 1 and Kudoh further discloses each fin tip comprises a rounded profile (the upper curved portion of fin 1 contacting  an upper tube 31 and the lower curved portion of fin 1 contacting a lower tube 31 both have rounded profiles as seen in figure 1 and 4).
Regarding Claim 16, Kudoh discloses (Figures 1-4) a microchannel heat exchanger comprising: a plurality of fin segments (at the straight portions of fins 1 between the curved corrugated ends contacting tubes 31 at fin bases 1a-1c as seen in figure 1 and 4)  each respectively defined between a pair of lower and upper fin tips (the upper curved portion of fin 1 contacting  an upper tube 31 and the lower curved portion of fin 1 contacting a lower tube 31), and wherein at each fin tip, the fin segments comprise inner facing surfaces and outer facing surfaces (as inner and outer are not further defined and inner and outer relative terms inner can be defined as within the upper curved portion of the fin  as seen in annotated figure 4); each fin segment comprising louvers (louvers 5a-5d), each louver comprising an upper transition region at an upper louver end adjacent an upper fin tip (the portion of Louvers 5a-5d extending down to connecting portions at fin bases 1a-1c adjacent the upper curved portion of fin 1 contacting  an upper tube 31), a lower transition region at a lower louver end adjacent a lower fin tip (the portion of louvers 5a-5d extending down to connecting portions at fin bases 1a-1c adjacent the lower curved portion of fin 1 contacting  an lower tube 31), and a straight region extending between the upper transition region and the lower transition region (the straight portion of louvers 5a-5d extending parallel to fin bases 1a-1c),  wherein at least one tube (tube 31) is connected along at least one of the lower fin tips or the upper fin tips (as seen in figure 4 where tubes 31 are brazed to the curved portion of fins 1 per Col. 2, line 53-55), the tube extending from an upstream tube end to a downstream tube end (rom inlet 33 to outlet 34 as seen in figure 2); wherein the tube is internally segmented by webs to form ports (as seen in figure 1 with individual ports for fluid within the tube 31), wherein the ports at opposing ends define end ports and the ports therebetween define internal ports, wherein the internal ports define comprise a rectangular cross section (as seen in figure 1 the ports of the tube 31 have a rectangular cross section).
Regarding claim 17, Kudoh discloses the claim limitations of claim 16 and Kudoh further discloses the tube (tube 31) is brazed to the fin tips (tubes 31 are brazed to the curved portion of fins 1 per Col. 2, line 53-55).
Regarding claim 18, Kudoh discloses the claim limitations of claim 17 and Kudoh further discloses a fluid header and a gas header fluidly connected to the tube at opposing longitudinal ends of the tube (at inlet tube 33 and outlet tube 34 as seen in figure 2 and per Col. 2, line 56-61).
Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Beamer et al. (US Patent Application Publication US 2009/0173478 A1).
Regarding Claim 11, Beamer discloses (Figures 1-5) a microchannel heat exchanger comprising: a plurality of fin segments (legs 50 of fins 46), each respectively defined between a pair of lower and upper fin tips (bases 52 engaging flat sides of alternating tubes 30 per paragraph 0018), and wherein at each fin tip, the fin segments comprise inner facing surfaces and outer facing surfaces (as inner and outer are not further defined and inner and outer relative terms inner can be defined as within the upper curved portion of the fin  as seen in figure 2); each fin segment comprising louvers (front and rear louvers 54 and 56), each louver comprising an upper transition region at an upper louver end adjacent an upper fin tip (the portion of louvers 54 and 56 extending down to the straight portion of fins 46 at legs 50 as seen in figure 2 and 3 adjacent the upper base 50 of the fin contacting  an upper tube 30), a lower transition region at a lower louver end adjacent a lower fin tip (the portion of louvers 54 and 56 extending down to the straight portion of fins 46 at legs 50 as seen in figure 2 and 3 adjacent the lower base 50 of the fin contacting an lower tube 30), and a straight region extending between the upper transition region and the lower transition region (the straight portion of louvers 54 and 56 extending at an acute angle to the legs 50 as seen in figure 2-5), wherein: for each fin segment, the louvers comprise an inner louver bank (front louvers 54) disposed between the fin inner end and a fin bisecting axis (an axis bisecting the fin along the plane of the fin at center portion 72 seen in figure 3, with the inner louver bank being the front louvers 54 being between the front edge of the fin at 48 and the center portion 72 as seen in figure 3), and an outer louver bank (rear  louvers 56) disposed between the fin outer end (at rear edge 60) and the fin bisecting axis (with the outer louver bank being the rear louvers 56 being between the frear edge of the fin at 60 and the center portion 72 as seen in figure 3); and the upper and lower louver ends of the inner louver bank (54) define an inner-side louver angle by that is acute relative to the longitudinal direction (angle theta of the louvers 54 is an acute angle relative to the longitudinal direction of the fins as seen in figure 4 and 5), such that each louver slot forms an air scoop, and wherein the outer louver bank mirrors the inner louver bank about the fin bisecting axis (as seen in figure 4 and 5 where the banks of louvers 54 and 56 are explicitly noted that they may form a mirror image of  each other per paragraph 0024).
Regarding claim 14, Beamer as modified discloses the claim limitations of claim 11 and Beamer further discloses the inner (54) and outer (56) louver banks have a same span along the depth direction (as seen in figure 4 and 5 where the banks of louvers 54 and 56 are explicitly noted that they may form a mirror image of  each other per paragraph 0024) and are spaced apart from each other by a louver gap (the gap along center portion 72 where no louvers are present).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101995172A, originally cited in the 10/22/2021 IDS and provided with a machine translation) in view of Juger (US Patent 5,329,988), and Viehrig et al. (US Patent Application Publication US 2017/0356697 A1).
Regarding Claim 6, Zhang discloses (Figures 3-8) a microchannel heat exchanger comprising: a plurality of fin segments (the straight portions of fins 8 in figure 4), each respectively defined between a pair of lower and upper fin tips (the portions of fins 8 contacting flat tube 1 and plate 7 respectively as seen in figure 4), and wherein at each fin tip, the fin segments comprise inner facing surfaces and outer facing surfaces (as inner and outer are not further defined and inner and outer relative terms inner can be defined as within the upper curved portion of the fin  as seen in annotated figure 4); wherein, at each of the fin tips: one of the fin segments is longer than another one of the fin segments (as seen in annotated figure 4), and, thereby forming a trapezoidal fin profile (as seen in figure 4).

    PNG
    media_image2.png
    265
    436
    media_image2.png
    Greyscale

Annotated figure 4 of Zhang
However Zhang does not explicitly disclose each fin segment comprising louvers, each louver comprising an upper transition region at an upper louver end adjacent an upper fin tip, a lower transition region at a lower louver end adjacent a lower fin tip, and a straight region extending between the upper transition region and the lower transition region. While Figure 4 of Zhang appears to show structures of the fin that could be louvers, these structures are never positively recited as such.
Juger teaches (Figure 1-7d) a heat exchanger with fins segments ( the straight portions of fins 32 containing louvered surface 34 seen in figures 7a-7d) each fin segment comprising louvers (at louvered surface 34), each louver comprising an upper transition region at an upper louver end  ( the curved portion of a louvered surface 34 adjacent crest 36a) adjacent an upper fin tip (at crest 36a), a lower transition region at a lower louver end  (the curved portion of a louvered surface 34 adjacent crest 36b) adjacent a lower fin tip (at crest 36b), and a straight region extending between the upper transition region and the lower transition region (the straight region of the louvered surface 34 as seen in figure 7a-7c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fins of Zhang to include the louvers of Juger. Doing so would provide a fins structure that is more efficient at effecting transfer of heat from tubes than non louvered fins as recognized by Juger (per col. 1, line 25-29). 
Additionally Zhang does not explicitly disclose the respective fin tip comprises a straight profile extending between the pair of the fin segments as Zhang only explicitly discloses a curved fin profile at the tips.
Viehrig teaches (figure 1-4) a corrugated fin tips where the fin tip comprises a straight profile (at flat long sides 105 and 106 as seen in figure 3 and 4) extending between the pair of the fin segments ( the long sides 105 and 106 extend between a pair of fin segments at longitudinal sections 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved fin tips of Zhang to be straight fin tips as taught by Viehrig. Doing so would provide a known alternative to the curved fin tips (as seen in figure 1-2 of Viehrig) where the flat fin tips are a known alternative that would provide a large connecting surface for connecting the fin to heat transfer elements as recognized by Viehrig (per paragraph 0062).
	Regarding claim 7, Zhang as modified discloses the claim limitations of claim 6 and Juger further discloses the fin segments each include louvers formed thereon (at louvered surface 34), wherein louvers formed on longer ones of the fin segments (as disclosed by Zhang above) are longer than louvers formed on shorter ones of the fin segments (louvers of Juger extend preferably over substantially the entire fin height per Col. 3, line 1-5 of Juger as such the longer segments of Zhang would have longer louvers as Juger disclose the louvers extend over substantially the entire fin height which corresponds to the length of the fin segments of Zhang) .
Regarding claim 8, Zhang as modified discloses the claim limitations of claim 6 and Zhang further discloses at least one tube (flat tube 1) brazed along at least one of: the lower fin tips or the upper fin tips (as seen in figure 3-4, where the fin 8 is attached to the tube 1 per the fourth paragraph pf the fifth page of the machine translation of Zhang).
Regarding claim 9, Zhang as modified discloses the claim limitations of claim 8 and Zhang further discloses a fluid header and a gas header fluidly connected to the tube at opposing longitudinal ends of the tube (at the header 3 connected to the inlet tube 4 and the header 3 connected to the outlet tube 5).
Regarding claim 10, zhang as modified discloses the claim limitations of claim 6 and Zhang further discloses the fin segments are parallel to each other (the longer segments are parallel to one another and the shorter segments are parallel to one another).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamer et al. (US Patent Application Publication US 2009/0173478 A1) in view of Kudoh et al. (US Patent 4,756,362).
Regarding claim 12, Beamer discloses the claim limitations of claim 11, however Beamer does not disclose at least one tube brazed along at least one of the lower fin tips or the upper fin tips. As Beamer does not discloses the manner in which the tubes are connected to the fins.
Kudoh teaches (Figure 1-4) a heat exchanger with at least one tube (tube 31) brazed along at least one of: the lower fin tips or the upper fin tips (tubes 31 are brazed to the curved portion of fins 1 per Col. 2, line 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic fin and tube connection of Beamer to include the brazed connection between the fins and the tube taught by Kudoh. Doing so would provide a known structure for attaching fins to tubes to form a heat exchanger as recognized by Kudoh (per Col. 2, line 53-55).
Regarding claim 13, Beamer as modified discloses the claim limitations of claim 12 and Beamer further discloses a fluid header and a gas header ( first and second manifolds 22 and 24)  fluidly connected to the tube (30) at opposing longitudinal ends of the tube (as seen in figure 1 and per paragraph 0017).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beamer et al. (US Patent Application Publication US 2009/0173478 A1).
Regarding claim 15, Beamer discloses the claim limitations of claim 14 above, however Beamer does not explicitly disclose one or more of: a ratio of louver width to louver length of between 0.06 to 0.32; the ratio of louver width to louver length of between 0.10 to 0.18; a ratio of louver length to fin height of between 0.85 and 0.95; the ratio of louver length to fin height of between 0.88 and 0.92; a ratio of fin height to fin thickness of between 40 and 200; the ratio of fin height to fin thickness of between 88 and 102; a ratio of louver transition length to fin thickness of between 1 and 10; the ratio of louver transition length to fin thickness of between 3 and 5; a louver transition angle of between 15 degrees and 50 degrees; a ratio of louver width and fin thickness is between 5 and 35; the ratio of louver width and fin thickness is between 10 and 15; a ratio of fin tip radius to fin pitch of between 0.068 to 0.42; and the ratio of fin tip radius to fin pitch of between 0.2 to 0.25. as Beamer is silent as to the specific louver and fin dimensions.
In this case as only one of the above limitations needs to be met, the ration of louver length to fin height  will be examined as an example and Beamer is silent as to any specific louver length or fin heights. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Beamer to have a ratio of louver length to fin height of between 0.85 and 0.95 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Beamer would not operate differently with the claimed louver  length and fin height as the louvers of Beamer as shown as inherently having a smaller length that the height of the fins as seen in figure 2 the device would function appropriately having the claimed ratio of louver length to fin height. Further, applicant places no criticality on the range claimed, indicating simply that the louver length to fin height ratio   “may” be within the claimed range (per paragraph 0057 of the originally filed specification, where the ranges or parameters “may” apply to the disclosed embodiments). Similar arguments would apply to the other claimed dimensions in claim 15 as the applicant has placed no criticality on those ranges as well since those ranges “may” or “could” be within the claimed range (per paragraph 0057-58 of the originally filed specification).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudoh et al. (US Patent 4,756,362)  in view of Jo et al. (US Patent Application Publication US 2019/0195572 A1).
Regarding claim 19, Kudoh discloses the claim limitations of claim 16 however Kudoh does not explicitly disclose that the end ports comprise semi-rounded profiles as all of the ports of Kudoh appear to have rectangular profiles in figure 1.
Jo teaches (Figure 1-7B) a heat exchanger with a microchannel tube  (120) with end ports that comprise semi rounded profiles (such as in figure 7A where the end port has rounded corners per paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic shape of the end ports of the tube of Kudoh to have rounded corners as taught by Jo. Doing so would provide a shape for the tube that could result in an improved thermal capacity as recognized by Jo (per paragraph 0048)
Regarding claim 20, Kudoh as modified discloses the claim limitations of claim 19 however Kudoh does not explicitly disclose one or more of: a port height of between 0.2mm and 1.2mm; the port height of between 0.6mm and 0.8mm; a port width of between 0.2mm and 2mm; the port width of between 0.5mm and 0.7mm; an end port width of between 0.2mm and 2mm; the end port width of between 0.2mm and 0.6mm; a port corner radius of between 0.1mm and 0.3mm; a ratio of nose thickness to web thickness of between 0.5 and 5; the ratio of nose thickness to web thickness of between 1.5 and 2.5; a ratio of total web thickness to tube width of between 0.20 and 0.40; the ratio of total web thickness to tube width of between 0.28 and 0.32; a ratio of tube wall thickness to tube height of between 0.16 and 0.40; and the ratio of tube wall thickness to tube height of between 0.21 and 0.25.
 In this case as only one of the above limitations needs to be met, the port height will be examined as an example and Kudoh is silent as to any specific port height. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Kudoh to have port height of between 0.2 and 1.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Kudoh would not operate differently with the claimed height  since the claimed height would allow fluid to flow through the ports of Kudoh as the claimed height would still provide a space for fluid to flow within the of Kudoh the device would function appropriately having the claimed port height. Further, applicant places no criticality on the range claimed, indicating simply that the port height  “may” or “could” be within the claimed range (per paragraph 0065 of the originally filed specification). Similar arguments would apply to the other claimed dimensions in claim 20 as the applicant has placed no criticality on those ranges as well since those ranges “may” or “could” be within the claimed range (per paragraph 0065 of the originally filed specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Magnier et al. (US 20190285361 A1), Xu (US 20190368831 A1), Mabuchi et al. (US 20160025424 A1), Leitch et al. (US 20110048688 A1), Jiang et al. (US 20110036550 A1), Yuan et al. (US 20100258286 A1), Duke et al. (US 20070012430 A1), Stoynoff (US 20040251004 A1), Beamer et al. (US 5787972 A) and Beales et al. (US 5669438 A) all disclose heat exchanger fins with various louver features
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763